DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claim 1, line 6, the limitation “a nozzle head and” should be changed to - - a nozzle head, and - -.
In claim 1, line 14, the limitation “connection to the nozzle head,” should be changed to - - connection to the nozzle head, and - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammelmann (US 5,402,936).
As applied to claim 1, Hammelmann teaches a descaling device, comprising a device housing (2), a shaft (hollow shaft 8 with central channel 9), a shaft bearing (6, 7), a motor (21, 22), a nozzle head (18) and a medium coupling (10), wherein the shaft bearing is arranged in the device housing and the shaft is mounted in the device housing by the shaft bearing for carrying out a rotary movement, wherein the shaft and the nozzle head are detachably connected to one another in a non-destructive manner, wherein the medium coupling has a medium connection for supplying a medium, wherein the shaft has a shaft cavity for conducting the medium supplied at the medium connection to the nozzle head, wherein the motor is arranged on the shaft in the device housing between the nozzle head and the medium coupling in order to generate rotary movement of the shaft (Fig. 1, abstract, claims 1-6).

As applied to claims 2 and 3, Hammelmann teaches the invention cited including the device housing (2) hermetically encloses the electric motor (col. 1, lines 57-58, Fig. 1).
As applied to claim 4, Hammelmann teaches the invention cited including wherein the shaft (8) has a first partial shaft (16) and a second partial shaft (14), the first partial shaft and the second partial shaft being detachably connected to one another in a non-destructive manner, wherein the first partial shaft (16) is connected to the nozzle head (18), wherein the shaft bearing (6) is arranged exclusively on the first partial shaft, 

As applied to claim 10, Hammelmann teaches the invention cited including the hollow shaft running through the motor rotor carrying fluid.  It is known that the motor generates heat and as such, and just due to the law of heat transfer, Hammelmann’s device is configured (capable of) to transfer heat generated by the motor to different parts within the housing including to the fluid in the hollow shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US 5,402,936) in view of Grolitsch (US 3,850,373).

Grolitsch teaches a descaling device (Figs. 12 and 13) with a medium coupling (52) wherein the medium coupling has a coupling housing (49a), a cover (49) and a sealing device (combination of 53-58), wherein the coupling housing has a coupling cavity, wherein the cover (49) is detachably connected (by fasteners 64) to the coupling housing (49a) in a non-destructive manner and seals the coupling cavity, wherein the sealing device is located in the coupling cavity between the shaft and the medium connection for sealing, and wherein the medium coupling and the shaft are configured to enable the sealing device to be removed and inserted with the cover removed (Figs. 13 and 13a).  Grolitsch further teaches that the coupling housing is separate from the device housing and wherein the coupling housing and the device housing are detachably connected (by fasteners 63, Figs. 13 and 13a) to one another in a non-destructive manner.


As applied to claim 8, Hammelmann teaches the invention cited including the medium coupling with a coupling housing and a coupling cavity and the coupling housing being separate from the device housing and further teaches the shaft has first and second partial shafts but does not explicitly teach the coupling housing is separate from the device housing and wherein the coupling housing and the device housing are detachably connected to one another in a non-destructive manner, wherein the coupling housing is designed and arranged on the device housing in such a manner that, when the coupling housing is demounted, the second partial shaft can be demounted from the first partial shaft and mounted on the first partial shaft.
Grolitsch teaches a descaling device (Figs. 12 and 13) with a medium coupling (52) wherein the medium coupling has a coupling housing (49a), a cover (49) and a sealing device (combination of 53-58), wherein the coupling housing has a coupling cavity, wherein the cover (49) is detachably connected (by fasteners 64) to the coupling housing (49a) in a non-destructive manner and seals the coupling cavity.  Grolitsch further teaches that the coupling housing is separate from the device housing and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a detachably connected coupling and device housing into the descaling device of Hammelmann, as taught by Grolitsch, allowing ease of access for maintenance and repair including mounting and demounting of the second partial shaft from and onto the first partial shaft.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US 5,402,936) in view of Chalmers et al. (US 20150143822 A1).
As applied to claim 9, Hammelmann teaches the invention cited including a motor but does not explicitly teach cooling channels are formed in the device housing, and wherein the device housing is able to transfer heat from the motor produced during operation and/or radiant heat from a workpiece to a medium present in the cooling channels.
Chalmers et al. teach that it is well-known in the art to form cooling channels around and through a motor (paragraph [0040]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ cooling channels in the device housing of Hammelmann, as taught by Chalmers et al., as an effective means of allowing transfer of heat from the motor produced during operation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US 5,402,936).
As applied to claim 11, Hammelmann teaches the invention cited including a descaling device having a nozzle head (18, Fig. 1) with a nozzle head carrier (right side of 18) and a nozzle carrier (left side of 18), wherein at least one nozzle (19) for expelling a medium is arranged in the nozzle carrier, wherein at least one channel (20) is formed in the nozzle head carrier for conducting the medium from the shaft cavity to the at least one nozzle, and wherein the nozzle head carrier and the shaft are connected to one another (screw cap 21).  Hammelmann does not explicitly teach the nozzle carrier and the nozzle head carrier are detachably connected to one another in a non-destructive manner.
However, making the single-piece nozzle head (including a nozzle head carrier and a nozzle carrier) of Hammelmann from multiple separable parts (a nozzle carrier and a nozzle head carrier detachably connected to one another in a non-destructive manner) would have been obvious to one of having ordinary skill in the art at the time the invention was filed, since it has been held that constructing a formerly single integral structure in various elements involves only routine skill in the art (MPEP 2144.04, paragraph V, section C). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/23/2022